                Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 1 of 6



 1                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 2

 3                             ) Case No.:
     BARBARA ANDEL,            )
 4
                               )
 5            Plaintiff,       )
           v.                  )
 6                             )
 7
     KOHL’S DEPARTMENT STORES, ) JURY TRIAL DEMANDED
     INC.,                     )
 8                             )
                 Defendant.    )
 9

10
                                       COMPLAINT
11
           BARBARA ANDEL (“Plaintiff”), by and through her attorneys, KIMMEL
12

13   & SILVERMAN, P.C., alleges the following against KOHL’S DEPARTMENT

14   STORES, INC. (“DEFENDANT”):
15
                                     INTRODUCTION
16

17         1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection
18
     Act, 47 U.S.C. §227.
19
                              JURISDICTION AND VENUE
20

21         2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331. See Mims v.
22
     Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d 881 (2012).
23
           3.      Defendant regularly conducts business in the Commonwealth of
24

25
     Pennsylvania, thus, personal jurisdiction is established.

26

27                                           -1-

28
                                     PLAINTIFF’S COMPLAINT
                Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 2 of 6



 1         4.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).
 2
                                           PARTIES
 3
           5.      Plaintiff is a “person” as that term is defined by 47 U.S.C. §153(39).
 4

 5         6.      Plaintiff is a natural person residing in Philadelphia, Pennsylvania

 6   19166.
 7
           7.      Defendant is a “person” as that term is defined by 47 U.S.C. §
 8
     153(39).
 9

10         8.      Defendant is a corporation with its principal place of business located
11
     at N 56 W 17000 Ridgewood Drive, Menomonee Falls, Wisconsin 53051.
12
           9.      Defendant acted through its agents, employees, officers, members,
13

14
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

15   representatives, and insurers.
16
                                FACTUAL ALLEGATIONS
17
           10.     Plaintiff has a cellular telephone number.
18

19         11.     Plaintiff has only used this phone as a cellular telephone.

20         12.     Defendant placed repeated, continuous telephone calls to Plaintiff’s
21
     cellular telephone number.
22
           13.     Defendant used an automatic telephone dialing system, automated
23

24   message and/or prerecorded voice when contacting Plaintiff.

25

26

27                                            -2-

28
                                      PLAINTIFF’S COMPLAINT
              Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 3 of 6



 1         14.    Plaintiff knew that Defendant was using an automatic telephone
 2
     dialing system because calls would start with either a pre-recorded message or a
 3
     noticeable pause or silence with no caller on the line before being transferred to a
 4

 5   representative or terminating.

 6         15.    Defendant’s telephone calls were not made for “emergency purposes.”
 7
           16.    Desiring to stop the repeated telephone calls, Plaintiff spoke with
 8
     Defendant’s agents to advise them that she no longer wanted to be contacted on her
 9

10   cellular telephone and to stop calling her shortly after the calls started.
11
           17.    Once Defendant was aware that its calls were unwanted and to stop,
12
     there was no lawful purpose to continue making further calls, nor was there any
13

14
     good faith reason to place calls.

15         18.    However, Defendant failed to update its records to restrict telephone
16
     calls to Plaintiff’s cellular telephone forcing Plaintiff to make additional requests to
17
     stop calling, which were also ignored.
18

19         19.    Despite her requests to stop calling, Plaintiff continued to receive

20   repeated automated calls from Defendant to her cellular telephone up to several
21
     times in a single day.
22
           20.    Plaintiff found Defendant’s repeated calls to be invasive, harassing,
23

24   annoying, aggravating, frustrating, stressful, and upsetting.

25         21.    Upon information and belief, Defendant conducts business in a
26

27                                            -3-

28
                                      PLAINTIFF’S COMPLAINT
              Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 4 of 6



 1   manner which violates the TCPA.
 2

 3
                               COUNT I
 4
              DEFENDANT VIOLATED THE TELEPHONE CONSUMER
 5                          PROTECTION ACT

 6         22.    Plaintiff incorporates the forgoing paragraphs as though the same were
 7
     set forth at length herein.
 8
           23.    Defendant initiated multiple automated telephone calls to Plaintiff’s
 9

10   cellular telephone number.
11
           24.    Defendant’s initiated these automated calls to Plaintiff using an
12
     automatic telephone dialing system and/or pre-recorded voice.
13

14
           25.    Defendant repeatedly placed non-emergency calls to Plaintiff’s

15   cellular telephone.
16
           26.    Under § 227(b)(3)(A) of the TCPA, a person or entity may bring a
17
     private cause of action in an appropriate court based on a violation of the TCPA or
18

19   the regulations prescribed under the TCPA to enjoin such violation.

20         27.    Under § 227(b)(3)(B) of the TCPA, a person or entity may bring a
21
     private cause of action in an appropriate court “to recover for actual monetary loss
22
     from such a violation, or to receive $500 in damages for each such violation
23

24   whichever is greater.”

25

26

27                                          -4-

28
                                    PLAINTIFF’S COMPLAINT
              Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 5 of 6



 1         28.    After Plaintiff told Defendant to stop calling, the Defendant knew or
 2
     should have known it did not have consent to call and that any consent to call it
 3
     thought it had was revoked.
 4

 5         29.    Based upon the conduct of Defendant, Plaintiff avers that the

 6   enhancement of damages provided for by the TCPA allowing for Plaintiff to
 7
     recover up to $1,500 per call/violation be applied to calls placed.
 8
           30.    Defendant’s conduct violated § 227(b)(1)(A)(iii) of the TCPA by
 9

10   placing repeated calls using an automatic telephone dialing system to Plaintiff’s
11
     cellular telephone.
12
           31.    Defendant’s acts as described above were done with malicious,
13

14
     intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

15   under the law and with the purpose of harassing Plaintiff.
16
           32.    The acts and/or omissions of Defendant were done unfairly,
17
     unlawfully, intentionally, deceptively and fraudulently and absent bona fide error,
18

19   lawful right, legal defense, legal justification or legal excuse.

20         33.    As a result of the above violations of the TCPA, Plaintiff has suffered
21
     the losses and damages as set forth above entitling Plaintiff to an award of
22
     statutory, actual and trebles damages.
23

24

25

26

27                                            -5-

28
                                      PLAINTIFF’S COMPLAINT
              Case 2:19-cv-05103-CMR Document 1 Filed 10/31/19 Page 6 of 6



 1                                  PRAYER FOR RELIEF
 2
        WHEREFORE, Plaintiff, BARBARA ANDEL, respectfully prays for a
 3
     judgment as follows:
 4

 5                 a.      All actual damages suffered pursuant to 47 U.S.C. §

 6                         227(b)(3)(A);
 7
                   b.      Statutory damages of $500.00 per violative telephone call
 8
                           pursuant to 47 U.S.C. § 227(b)(3)(B);
 9

10                 c.      Treble damages of $1,500.00 per violative telephone call
11
                           pursuant to 47 U.S.C. §227(b)(3);
12
                   d.      Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and
13

14
                   e.      Any other relief deemed appropriate by this Honorable Court.

15                              DEMAND FOR JURY TRIAL
16
            PLEASE TAKE NOTICE that Plaintiff, BARBARA ANDEL, demands a
17
     jury trial in this case.
18

19                                      RESPECTFULLY SUBMITTED,

20   Dated: 10/31/19                    By: /s/ Amy L. Bennecoff Ginsburg
                                        Amy L. Bennecoff Ginsburg, Esq.
21
                                        Kimmel & Silverman, P.C.
22                                      30 East Butler Pike
                                        Ambler, PA 19002
23
                                        Phone: (215) 540-8888
24                                      Facsimile: (877) 788-2864
                                        Email: aginsburg@creditlaw.com
25

26

27                                             -6-

28
                                      PLAINTIFF’S COMPLAINT
